Citation Nr: 0434443	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-15 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).   

Procedural History

The veteran served on active duty from October 1967 until 
October 1969.  Service in the Republic of Vietnam during the 
Vietnam War is indicated by the evidence of record. 

In August 2002, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The March 2003 
rating decision denied the veteran's claim.  The veteran 
disagreed with the March 2003 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2003.

In November 2004, the veteran presented sworn testimony 
during a personal hearing in Washington, D.C. which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.  After the hearing 2004, the veteran submitted 
additional evidence directly to the Board along with a waiver 
of consideration of that evidence by the RO.  See 38 C.F.R. § 
20.1304 (2004).  In any event, since as explained below this 
case is being remanded, the agency of original jurisdiction 
will have the opportunity to review the additionally 
submitted material.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran seeks entitlement to service connection for PTSD.  
In substance, he contends that stressful experiences in 
Vietnam during the Vietnam War, including combat and sexual 
trauma, led to his currently diagnosed PTSD.  For the reasons 
explained below, the Board has determined that a remand is in 
order.  

Stressor verification

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

In this case, the evidence of record includes diagnoses of 
PTSD as well as a medical opinion relating PTSD to combat 
situations in Vietnam.  With respect to the veteran's claimed 
combat stressors, the official records indicate that the 
veteran served as a cook in Vietnam.  There is no official 
evidence indicating that he actually participated in combat.  

The Board notes, however, that precedent holdings of the 
United States Court of Appeals for Veterans Claims (the 
Court) provide specific guidance for the adjudication of PTSD 
claims the claimed stressor is exposure to enemy fire.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  These cases, taken 
together, stand for the proposition that if a veteran may be 
placed in the vicinity of a documented incident, it is not 
necessary that his exact location be pinpointed.  The Court 
has expressly held that a veteran need not prove "every 
detail" of an alleged stressor under such circumstances.  

During his testimony in November 2004, the veteran indicated 
that his base was exposed to mortar and rocket attacks around 
the time of the time of the Tet Offensive 1968 [hearing 
transcript, page 9].  Prior to the veteran's testimony the 
claimed stressors had not been described with sufficient 
specificity that independent verification would have been 
possible.  

In light of the above, the Board believes the additional 
stressor verification efforts should be undertaken.  

Additional medical records

A March 2003 statement of Dr. M. indicates that the veteran 
received mental health treatment at the VAMC in Albany, New 
York for two months in 1994.  However, VAMC treatment records 
associated with the veteran's VA claims folder do not include 
records for treatment in 1994.  VA must therefore make 
reasonable efforts to obtain these records.  See 38 U.S.C.A. 
§ 5103A.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should make an additional request 
for records from the VAMC in Albany, 
including but not limited to mental 
health treatment notes from 1994.  

2.  VBA should review the file and 
prepare a summary of all of the veteran's 
claimed stressors.  This summary, 
together with a copy of the veteran DD 
form 214, a copy of this remand, and all 
associated documents, should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  
That agency should be asked to provide 
any information that might corroborate 
the veteran's alleged stressors, 
including the veteran's claimed exposure 
to mortar attacks as part of the 212 
Combat Support Aviation Battalion between 
January 1968 and February 1968.  

3.  After the completion of the foregoing 
and based upon the posture of the record, 
if VBA deems it necessary, it should 
arrange for an additional psychiatric 
examination of the veteran in order to 
determine whether or not the veteran has 
PTSD and which of the then-verified 
stressors, if any, may be appropriate for 
establishing a diagnosis of PTSD.  

4.  VBA should readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




